PELLEGRINI, Judge,
dissenting.
I respectfully dissent. I believe the majority erred in holding that a claimant whose benefits are suspended is obligated to produce medical evidence as to his already established partial disability.
On March 24, 1977, John Latta (Claimant) suffered a work-related injury to his right arm while employed by Latrobe Die Casting Company (Employer). He received workmen’s compensation benefits until they were suspended because of his return to a “light duty” position. On October 20, 1979, Claimant and his fellow employees went on strike. After the strike ended, employees were called back to work in order of seniority. Because Employer had reduced his work force and he did not have sufficient seniority, Claimant was not called back to work. Claimant then filed a petition to reinstate benefits. After a hearing, the Referee found no continuing disability and his benefits remained suspended. Both the Workmen’s Compensation Appeal Board and this court affirmed. Latta v. Workmen’s Compensation Appeal Board (Latrobe Die Casting Co.), 98 Pa.Commonwealth Ct. 56, 510 *367A.2d 896 (1986), petition for allowance of appeal denied, 514 Pa. 637, 522 A.2d 1106 (1987). (Latta I).
On March 27, 1987, Claimant filed the present reinstatement petition alleging entitlement to benefits beginning January 2, 1980. Claimant’s claim for reinstatement of benefits was based on two exams by Claimant’s physician, the first on September 12, 1980, and the second on June 10, 1987. In both exams, Claimant’s physician determined that, while Claimant could not perform his pre-injury job, he could perform light-duty work that he released Claimant to perform in 1977. The Referee found that Claimant was entitled to benefits beginning June 10, 1987, the date of the second exam, finding that Claimant was unable to perform his pre-injury work based upon the June 10, 1987 exam. The Referee, however, determined that any claim for benefits prior to the June 10, 1987 exam were precluded because those claims were litigated in Latta I. The Board affirmed.
The requirement that a claimant be required to produce new medical testimony to change his status in order to bring a second reinstatement petition is not in accord with what a claimant has to establish to reinstate suspended benefits. A claimant whose benefits are suspended is not obligated to produce medical evidence as to his already established partial disability. Implicit in a suspension is that claimant 'is and continues to be partially disabled.
While this case has a long history, the bedrock to any analysis of whether the claimant needs to provide medical testimony to show a change in status is the unquestionable and unchallenged fact that Claimant and Employer signed a suspension agreement on January 2, 1980, acknowledging that:
Claimant resumed work on 12-4-79, with an undetermined partial disability not reflected in loss of wages. Compensation benefits are hereby suspended from 12-4-79 until there is a change in the status of this case.
Latta I, 98 Pa.Commonwealth Ct. at 58, 510 A.2d at 897, quoting from the suspension agreement itself.
*368This means then that Claimant had a continuing and acknowledged medical injury, but that he was not “disabled” in the workmen’s compensation sense of loss of wages and his benefits were, therefore, suspended. He, therefore, does not need medical testimony or medical evidence to re-establish that which was already agreed to and acknowledged; that he was still partially disabled and remained partially disabled.
As laid out rather clearly by the Supreme Court in Pieper v. Ametek-Thermox Instruments Division, 526 Pa. 25, 33-34, 584 A.2d 301, 305:
[I]t is presumed because with a mere suspension of benefits, there is no contention by any party that the liability of the employer has terminated. The only fact established at a suspension of benefits is that the earning power of a claimant has improved to a point where benefits are no longer necessary. Since the disability continues to exist, the liability of the employer for the injury has not terminated. Therefore, in these situations, the causal connection between the original work-related injury and the disability goes unquestioned.
First, he must prove that through no fault of his own, his earning power is once again adversely affected by his disability. And second, that the disability which gave rise to his original claim, in fact, continues. He need not reprove that the disability resulted from a work-related injury during his original employment, since its cause has never been at issue. However, because of the passage of time, the law does require that he prove by a preponderance of the evidence that it is the same disability that the law presumes occurred during his original employment and for which he initially received workmen’s compensation benefits. In other words, that his disability has not ceased during the passage of time.
(emphasis in original.) (citations omitted.)
The citation in the majority opinion to the Supreme Court’s opinion in Pieper to establish that medical evidence is required is flawed; because the Referee, the Board and the Court *369“relied” upon such evidence in that case does not mean such evidence is required. And the Supreme Court did not say-such evidence was required. To the contrary, the majority opinion accurately states what is required and medical evidence is not:
A claimant seeking to have suspended benefits reinstated is required to show that his earning power is again affected by his disability, and that the disability which gave rise to his original claim, in fact, continues. Dancison v. Workmen’s Compensation Appeal Board (Penn Hills Senior High School Claims Management Services), 145 Pa.Commonwealth Ct. 10, 602 A.2d 423 (1992).
Opinion, p. 1112.
The requirement that there be medical evidence imposed up to now has never been required, even to set aside a final receipt. For example, in Shinkovec v. Workmen’s Compensation Appeal Board, 115 Pa.Commonwealth Ct. 81, 86, 539 A.2d 917, 919 (1988), we stated that a “claimant’s testimony that he is still experiencing the effects of the original injury is sufficient evidence to award benefits.” See also Smith v. Workmen’s Compensation Appeal Board (Futura Industries), 80 Pa.Commonwealth Ct. 508, 471 A.2d 1304 (1984); and Goodyear v. Workmen’s Compensation Appeal Board (Robbins Door and Sash Co.), 96 Pa.Commonwealth Ct. 647, 508 A.2d 637 (1986), and any number of other opinions.
Because the majority would place upon Claimant a burden to file a re-instatement claim that is inconsistent with the nature of a suspension by having he or she prove something already presumed, I would vacate the order of the Board and remand to the Referee to make findings as to whether Claimant established that he was disabled between March 3, 1983 and June 10, 1987, when he was able to return to work.